           Case 1:21-mc-00423-AT Document 1 Filed 05/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------X
                                         :
IN THE MATTER OF THE EX PARTE                                       Misc. Case No.:____
APPLICATION OF PATOKH CHODIEV            :
FOR AN ORDER TO TAKE DISCOVERY
PURSUANT TO 28 U.S.C. § 1782             :

-----------------------------------------X

                   EX PARTE APPLICATION OF PATOKH CHODIEV
                            FOR AN ORDER TO TAKE
                     DISCOVERY PURSUANT TO 28 U.S.C. § 1782

       Based upon the concurrently filed Memorandum of Law, the Declarations of Kate

Maguire and Thomas Watson, and supporting documents, Patokh Chodiev respectfully applies to

this Court for an Order, pursuant to 28 U.S.C. § 1782 and Federal Rules of Civil Procedure 26,

30, and 45, granting him leave to serve Refinitiv US, LLC and Thomson Reuters Holdings Inc.

with subpoenas in substantially the same form as those attached as Exhibits A–D to the

Declaration of Thomas Watson for the production of documents and deposition testimony for use

in contemplated English court proceedings.

       Mr. Chodiev’s application meets the requirements of Section 1782. The subpoena

recipients are “found” within this district, the narrow discovery Mr. Chodiev requests is “for use”

in contemplated proceedings before foreign tribunals, and Mr. Chodiev, as the plaintiff of the

foreign proceedings, is an “interested person.” The factors set forth by the United States Supreme

Court in Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241 (2004), also weigh in favor

of Mr. Chodiev’s limited discovery requests: (1) English courts are receptive to discovery

obtained pursuant to Section 1782; (2) obtaining discovery through Section 1782 would not

circumvent any proof-gathering restrictions; and (3) the subpoenas are narrowly tailored to avoid
          Case 1:21-mc-00423-AT Document 1 Filed 05/03/21 Page 2 of 2




unnecessary burdens on Refinitiv US, LLC and Thomson Reuters Holdings Inc.

       Mr. Chodiev, therefore, respectfully requests that this Court enter an Order granting this

Application.

Dated: New York, New York
       May 3, 2021

                                                    Respectfully submitted,

                                                    DIAMOND MCCARTHY LLP
                                                    Attorneys for Applicant, Patokh Chodiev



                                                    By:
                                                           Robert W. Mockler, Esq.
                                                    295 Madison Avenue, 11th Floor
                                                    New York, NY 10017
                                                    Phone: (212) 430-5439
                                                    Fax: (212) 430-5499
                                                    robert.mockler@diamondmccarthy.com

                                                    Thomas Watson, Esq. (pro hac vice forthcoming)
                                                    333 South Hope Street, Suite 4050
                                                    Los Angeles, CA 90071
                                                    Phone: (424) 278-2335
                                                    Fax: (424) 278-2339
                                                    thomas.watson@diamondmccarthy.com




                                               2
